Title: To George Washington from Major General William Heath, 22 August 1780
From: Heath, William
To: Washington, George


					
						Dear General
						Newport Augt 22d 1780
					
					The day before yesterday I was honored with yours of the 17th Instant. If his Excellency General de Rochambeau should consent to the three months militia marching forward while I remain in this quarter they shall be directed to the place you are pleased to point out. At present they are employed in fortifying and rendering very strong, Butts’s hill, a post which the Count considers of the highest importance, and the principal security to the safety of the Island. He has just informed me that the Works must be Pallisaded or friezed, the Ground being So filled With rocks as to prevent a proper height being given to the Ramparts, and parapets, or depth to the ditch. this, I suppose will be attended wth considerable Expence to the united States, as the Count always calls the Works on Butts’s Hill the american works. I have directed the D.Q.M. Genl to enquire where the materials can be procured. I wish a hint of your Excellency’s pleasure respecting it.
					The three months militia of this State are not yet raised. I have several times represented to Governor Greene that from the tenor of your Letters you supposed that that Regt was raised and in readiness to move when call’d for. the Governor informs me that the desire of the State to compel a number of delinquents on the late alarm to serve for the term of three months, and the meeting of the Council of war in a few days for the purpose, at present delays the raising the Regiment, but that it will be done.
					The very favorable manner in which your Excellency is pleased to express yourself respecting me and my conduct, I feel most sensibly. I shall at all times think myself very happy when my endeavors to Serve my Country meet your approbation. In my present Situation and all things considered nothing could reconcile me to be absent from the Main Army and from that honorable Command in it to which I am entitled under your immediate direction but the signification of your pleasure that I should remain longer here and the assurances you are pleased to give that I shall have Seasonable notice of, and with my

proper Command be present at any Capital movements the Army may make, and the apprehension that while the Army remains inactive, I may render the forces of our great and good Ally and my Country some Service here. I cannot but lament after the great Expence our Country has been at to recruit her Army and the expectation She had formed of it’s Success, an Embargo on the operations of the Campaign should take place, the issue of which I think from present appearances, is very uncertain.
					I have approved the Sentence of the Court martial on the three Culprits mentioned in the proceedings I had the honor to lay before your Excellency. Colo. Greene informs me that he thinks an example in his Regiment is absolutely necessary—it is therefore my intention to execute one of the Culprits and wish to have the other two pardoned. I apprehend I have ample power to Execute, but by the last Article of the regulations for the Government of the Army pass’d the 14 April 1777, I doubt my power to pardon—therefore request your direction in that particular. A fourth deserter who went off with the three who are now under Sentence, is apprehended at Boston and on his way to this place. he is said to be the principal offender. the Court will sit for his trial as soon as he arrives. If his Guilt should appear on trial, justice and the good of the Service may require that he should suffer—and the other three receive a pardon. it is a disagreable business for me to determine. I wish your Answer respecting the pardons as soon as may be Convenient.
					Being informed that there was a scarcity of Arms with the Army, I collected a number of old ones from the Store at Providence, had them repair’d and with them have armed Colonel Greenes Regiment. they were the best we could obtain and therefore were obliged to be contented with them. It is Said a Considerable number has arrived in the Ship Alliance from France. Colo. Greene wishes his regiment may be armed from them if agreable to your Excellency.
					The Brittish fleet Continue cruizing on and off as heretofore. Enclosed is the last intelligence I have received from Colonel Ledyard at New London. Your Excellency has probably much better. I have the honor to be With the greatest respect Your Excellencys Most obedient ser.
					
						W. Heath
					
				